Exhibit 10.21

[GRAPHIC REMOVED HERE]

 

Corporate Headquarters

4010 Boy Scout Blvd., Suite 200

Tampa, FL 33607

(813) 353-2300

Writer’s Ext. 2320

www.planvista.com

 

Chairman & Chief Executive Officer

 

October 1, 2003

 

VIA EMAIL

 

Mr. Jeffery W. Bak

Chief Executive Officer

HealthPlan Services, Inc./HealthPlan

Holdings, Inc.

3501 Frontage Road

Tampa, FL 33607

 

  Re: Settlement of the Final Working Capital Adjustment and all other claims
listed on Exhibit A hereto (collectively, the “Obligations”) between (i)
HealthPlan Services, Inc., HealthPlan Holdings, Inc. and all subsidiaries of
each of them (collectively, “HealthPlan”) and (ii) PlanVista Corporation,
PlanVista Solutions, Inc., and all Subsidiaries thereof (collectively,
“PlanVista”) but specifically excluding the Non-Settled Obligations (as
hereinafter defined) between PlanVista and HealthPlan Holdings, Inc.

 

Dear Jeff:

 

This letter memorializes our agreement with respect to settling those
obligations that may exist between (i) PlanVista and (ii) HealthPlan, which are
set forth on Exhibit A hereto. In particular, PlanVista has agreed to pay HPH a
total of (a) $1.7 million and (b) certain penalties for late payment, as
follows:

 

  · $300,000 to be sent to HPH via wire transfer within one business day after
the execution hereof to an account designated by HPH;

 

  · $150,000 to be paid on or before the end of each month thereafter, which
payments shall be made beginning on October 31, 2003 and continuing until all
amounts owed hereunder are paid in full; and

 

  · To the extent any payment is not made on or before the fifth business day
following the month for which such payment is originally due (i.e. five business
days after the payment due date) (each a “Missed Payment” and collectively, the
“Missed Payments”), PlanVista will make one additional monthly payment in the
amount of $150,000 in respect of such Missed Payment (each a “Penalty Payment”
and collectively, the “Penalty Payments”) as a penalty for late payment, all of
which Penalty Payments shall be due and payable within thirty (30) days after
the date that all amounts owed hereunder are paid in full. To the extent any
Missed



--------------------------------------------------------------------------------

Mr. Jeffrey W. Bak

October 1, 2003

Page 2

 

Payment is not paid within 180 days of its due date, an additional penalty of
$75,000 (each an “Additional Penalty” and collectively, the “Additional
Penalties”) shall become due and payable when the Penalty Payments are due. For
each 180-day period thereafter that any Missed Payment is not paid, an
Additional Penalty shall be assessed. Notwithstanding anything contained herein
to the contrary, in no event shall PlanVista be obligated to pay more than $3.0
million to satisfy the total of the $1.7 million referenced hereunder, the
Missed Payments, the Penalty Payments, and the Additional Penalties.

 

In addition, we have agreed to a price concession on certain business you
conduct with PlanVista as follows:

 

  • For the twelve months following the execution of this letter agreement, we
will increase from 8% to 11% the amount payable to American Benefit Plan
Administrators, Inc. or any other subsidiary of HPH pursuant to the Amendment to
the Supplemental Network Intermediary Agreement between National Network
Services and American Benefit Plan Administrators, Inc.; and

 

  • For the twelve months following the execution of this letter agreement, we
will waive all fees that would otherwise have been charged HealthPlan by
PlanVista in connection with the consulting services performed by Jon Warren of
PlanVista. For the avoidance of doubt, uncertainty or ambiguity, the parties
hereto acknowledge and agree that any and all amounts payable to PlanVista by
HealthPlan in respect of any consulting services performed by Jon Warren of
PlanVista on or prior to the date of this letter agreement shall be released,
forgiven and cancelled, such that no such amounts shall be due or owing to
PlanVista.

 

The parties hereto acknowledge and agree that the foregoing sentence is intended
to constitute, and shall be treated for all purposes as, an amendment to the
above referenced Amendment to Supplemental Network Intermediary Agreement and
the consulting agreement/arrangement.

 

Finally, PlanVista and HealthPlan represent to each other that they do not know
of any claims which are in the nature of accounts receivable, accounts payable
or other liabilities, in each case of the kind shown on Exhibit A which have not
been included on Exhibit A.

 

In return for the execution of this letter agreement by each of us and
PlanVista’s agreement to pay the above amounts and the mutuality of the
following releases, you and we hereby release and forever discharge each other
and each other’s subsidiaries, shareholders, affiliates and advisors and each of
our and their respective directors, officers, employees, agents and advisors
from any and all liabilities or other obligations connected with the
Obligations; provided, however, that except for the Obligations, we each hereby
acknowledge that such release does not apply to (1) the indemnification and
other obligations of PlanVista under the Stock Purchase Agreement dated April 1,
2001 between you and us as amended in the First Amendment



--------------------------------------------------------------------------------

Mr. Jeffery W. Bak

October 1, 2003

Page 3

 

to Stock Purchase Agreement dated June 18, 2001 (the “Stock Purchase
Agreement”), (2) the obligations of PlanVista under the Assignment and
Assumption Agreement between you and us dated June 18, 2001, (3) the
Registration Rights Agreement with us dated June 18, 2001, and (4) all other
agreements executed by and between you and us on or about June 18, 2001
(collectively, the “Non Settled Obligations”). In order to avoid any doubt, the
above release shall be deemed to release (i) any and all claims which any of us
may have against the other under or as a result of Section 1.4 of the Stock
Purchase Agreement dated April 1, 2001 between us as amended in the First
Amendment to Stock Purchase Agreement dated June 18, 2001, (ii) any past or
future claims between us relating to the real estate lease at Concourse Center
in Tampa, Florida, and the Hawaii lease, (iii) any claims we may have relating
to accounts receivable between us including but not limited to any claims by you
for amounts you believe are owed and any claims of PlanVista for accounts
receivable owing it by HealthPlan for Jon Warren’s consulting services rendered
in the past or during the twelve (12) month period following the execution of
this letter agreement, as referenced above, and (iv) any claims between us in
respect of the Obligations.

 

I believe I have accurately reflected our understanding herein. Please let me
know immediately if I have not. Otherwise, please sign below to indicate your
acceptance and agreement to of the terms hereof, and we will arrange for the
first wire transfer and regular payments thereafter.

 

Sincerely yours,

 

/s/ Phillip S. Dingle

 

Phillip S. Dingle

 

Accepted and agreed to this

             day of October, 2003.

 

HEALTHPLAN SERVICES, INC.

HEALTHPLAN HOLDINGS, INC.

 

By: /s/ Jeffery W. Bak

 

Title: CEO

 

PLANVISTA SOLUTIONS, INC.

 

By: /s/ Phillip S. Dingle

 

Title: CEO

 

3



--------------------------------------------------------------------------------

Mr. Jeffery W. Bak

October 1, 2003

Page 4

 

NATIONAL NETWORK SERVICES, INC.

 

By: /s/ Phillip S. Dingle

 

Title: CEO

 

cc: Bennett Marks

 



--------------------------------------------------------------------------------

EXHIBIT A

 

List of Obligations Being Settled

 

1. Any liability, whether contingent or absolute, of any party to the Stock
Purchase Agreement under Section 1.4 of the Stock Purchase Agreement and any
liability which was asserted in the attached correspondence between the parties
dated August 17, 2001 (other than the registration rights mentioned therein),
October 2, 2001, November 14, 2001, and November 28, 2001, to be a liability
which should be taken into account in determining the Closing Price Adjustment
set forth in Section 1.4.

 

2. All rent or other obligations under the Concourse Center lease located in
Tampa Florida which was listed on the lease schedule to the Purchase Agreement
and all rent or other obligations under the lease for the Hawaii property.
Trewit data center and other restructuring charges set forth on the attached
schedule.

 

3. The liabilities and obligations set forth on the attached schedule.